Citation Nr: 9932069	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-15 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel





INTRODUCTION

The appellant had active duty service from June 1967 to March 
1969, with subsequent service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


FINDING OF FACT

The appellant does not have PTSD attributable to military 
service or to any incident of active duty for training, or 
inactive duty training.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by the appellant's 
service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the appellant does not allege, 
and the record does not show, that she participated in 
combat.  Furthermore, the appellant does not assert that she 
has PTSD as a result of any event which took place during her 
active duty service.  A review of written statements, dated 
in 1997 and thereafter, shows that the appellant argues that 
she has PTSD as a result of a sexual assault by a superior 
officer (Captain L.) during a period of service with the Army 
National Guard.  A review of the appellant's written 
statements shows that several dates of the alleged sexual 
assault have been submitted.  These dates generally fall 
within the period between April and July of 1979.  In 
particular, in letters dated in April 1987, February 1989 and 
March 1997, the appellant asserted that the date of the 
assault was July 14, 1979.  The Board parenthetically notes 
that in her February 1989 letter (as well as in previous 
statements) the appellant asserted that she was assaulted by 
two men who were neighbors, and that in the March 1997 letter 
(as well as subsequently dated letters) she asserted that she 
was assaulted by Captain L.

A "veteran" is defined by statute as a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).
 
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 1991); 38 C.F.R. § 3.6(a) and 
(d)(1999).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed  by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (1999).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).

The claims file includes a "report of separation and record 
of service" (NGB Form 22), which indicates that the 
appellant served in the Army National Guard (ANG), from April 
to October of 1979, and that she was separated for a 
"physical disability not as a result of state service."

It is not entirely clear whether the appellant is asserting 
that she was sexually assaulted while on active duty for 
training, inactive duty training, or merely while she was in 
the National Guard.  In this regard, the claims file does not 
currently contain a clear indication from the Department of 
the Army as to the nature of the appellant's duty between 
April and October of 1979.  Under the circumstances, the 
Board will assume arguendo that the appellant was on active 
duty for training from April and October of 1979, and that 
the appellant is alleging that she was sexually assaulted 
while on active duty for training.

Since the appellant asserts that she was sexually assaulted 
during her service with the National Guard in 1979, and since 
such service does not constitute active duty, she is not a 
"veteran" for purposes of this claim.  See 38 U.S.C.A. 
§ 101(2).  Furthermore, the Board points out that only a 
person who has achieved the status of a veteran or claimant 
is entitled to the VA's assistance in the development of the 
facts pertinent to the claim, the benefit of the doubt, and 
the determination as to whether the claim is well-grounded.  
See Laruan v. West, 11 Vet. App. 80, 85 (1998).  Therefore, 
as the appellant is not considered a veteran for purposes of 
this claim, the aforementioned procedural advantages and 
evidentiary benefits are not for application in this case.  
Furthermore, she must prove her claim by a preponderance of 
the evidence.  See Laruan, 11 Vet. App. at 86.

The claims file contains lay statements from two sisters of 
the appellant, and a friend of the appellant, who essentially 
assert that the appellant is truthful, and that they observed 
a marked change in her behavior after her National Guard 
service in 1979.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Despite the diagnosis of PTSD, discussed below, which is 
sufficient to well ground the claim, the Board finds that the 
evidence does not show that the appellant has PTSD.  The 
Board first notes that the appellant's service medical 
records for her period of active duty show two complaints of 
"nervousness," without an accompanying diagnosis involving 
a psychiatric disorder.  The appellant's separation 
examination report for her period of active duty, dated in 
March 1969, shows that her psychiatric condition was 
clinically evaluated as normal.  

A review of the claims file shows that the appellant has 
repeatedly been diagnosed with schizophrenia since 1979.  In 
this regard, the earliest relevant medical evidence is 
contained in records from the Holliday Park Hospital 
(Holliday), dated in July 1979.  These records show that the 
appellant sought treatment for a sexual assault which had 
allegedly occurred the previous evening.  The examiner wrote 
that, on genital examination, "there was no evidence of 
trauma."  The diagnosis was "alleged assault."  An 
accompanying bacteriology report indicates that a vaginal wet 
mount showed that no spermatozoa were present.  Records from 
the University of Oregon Health Sciences Center (UO), dated 
in August 1979, show that the appellant was admitted from a 
civil commitment procedure instituted by her parents, and 
that she had presumably overdosed on Darvon.  Her psychiatric 
history was noted to date to early 1978, at which time she 
was hospitalized twice for a "breakdown."  She reportedly 
was hospitalized a third time in February 1979, for "an 
acute schizophrenic episode."  Also of note, she reported 
that she had been raped by "supposed male friends" the 
preceding May.  The  diagnoses were schizophrenia, 
undifferentiated sub-type, subchronic with acute 
exacerbation, and apparent residual of unidentified 
pharmaceutical overdose.  

Subsequently dated medical evidence, including records from 
Providence Hospital,  the Dammasch State Hospital, Benjamin 
Podemski, M.D., and the Southeast Mental Health Clinic 
(Southeast), all dated in 1982, all note schizophrenia, and 
indicate that the appellant was taking psychotropic 
medications.  The Southeast records note that the appellant 
was known to them since March 1979, and that the appellant 
had "a psychiatric history of hospitalizations going back 
"at least four years with a consistent diagnosis of 
schizophrenia."  In addition, a VA examination report, dated 
in June 1982, contains a diagnosis of mixed anxiety and 
depression.  This report notes that the appellant reported 
that she, "was raped as a child and raped once after 
military service."  A VA examination report, dated in April 
1986, and a VA hospital report, dated in July 1986, both 
contain diagnoses of schizophrenia.  The hospital report 
shows that the appellant was admitted for psychiatric 
treatment after disturbing other tenants in her apartment 
building.  This report is also remarkable for notations 
indicating that the appellant stated that she had been raped, 
and a notation that she had suffered her first schizophrenic 
break in 1979, after her husband shot himself.  

The relevant medical evidence includes VA examination 
reports, dated in 1982 and 1986, a VA hospital report, dated 
in April 1986, and reports from six private health care 
providers (Holliday, UO, Providence Hospital,  the Dammasch 
State Hospital, Dr. Podemski, and Southeast), which all show 
that the appellant has consistently been diagnosed with 
schizophrenia since at least 1979.  This evidence also 
includes multiple references which indicate that the 
appellant had a childhood history of sexual abuse, that her 
psychiatric history began at least one to two years prior to 
1979, and the Holliday records indicate that she was on 
medications to control her psychiatric symptoms prior to her 
July 1979 treatment.  Based on the foregoing, the Board finds 
that the evidence does not show that the appellant has PTSD.

In reaching this decision, the Board has considered the sole 
diagnosis of PTSD, as contained in a VA examination report, 
dated in February 1998.  However, this report also contains a 
concurrent Axis I diagnosis of schizophrenia, and the 
examiner did not discuss the appellant's history of childhood 
sexual abuse, her differing accounts of the alleged sexual 
assault, or her psychiatric history prior to the claimed 
sexual assault.  In any event, the Board finds that the 
probative value of the opinion indicating that the appellant 
has PTSD is outweighed by the contrary evidence of record, 
which shows that the appellant does not have PTSD.  This 
evidence indicates that the appellant has repeatedly been 
diagnosed with schizophrenia, and that her history of 
schizophrenia dates prior to the alleged 1979 sexual assault.  
The Board further notes that the probative value of the 
diagnoses contained in the UO and Dammasch records, and the 
April 1986 VA hospital report, are afforded greater weight 
because these diagnoses were based on extended observation 
during hospitalization.  The appellant's claim for service 
connection for PTSD therefore fails on the basis that all 
elements required for such a showing have not been met, and 
that the evidence shows that the appellant does not have 
PTSD.  Accordingly, service connection for PTSD must be 
denied.

While the Board has considered the written testimony of the 
appellant, and the lay statements, the Board points out that 
although the arguments and reported symptoms have been noted, 
the issues in this case ultimately rest upon interpretations 
of medical evidence and conclusions as to the appellant's 
correct diagnosis.  In such cases, lay persons untrained in 
the fields of medicine and psychiatry are not competent to 
offer such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board has determined that service connection for 
PTSD is not warranted.  To that extent, the appellant's 
contentions, and the lay statements, to the contrary are 
unsupported by persuasive evidence. 

As a final matter, the Board notes that this claim was 
received in February 1997, and that the appellant's claim is 
based on allegations that she was assaulted by a superior 
officer in 1979.  The provisions of VA Adjudication Procedure 
Manual M21-1 (Manual M21-1) provide that for claims based on 
personal assault, there are no restrictions on the type of 
evidence which may be considered.  See Manual M21-1, Part 
III, 5.14(c) and Part VI, 7.46(c) (February 20, 1996).  In 
addition, VA has undertaken a special obligation to assist a 
claimant in producing corroborating evidence of an inservice 
stressor in personal assault cases; such provisions are 
regulatory and must be applied in all cases involving 
allegations of inservice personal assault.  See Patton v. 
West , 12 Vet. App. 272 (1999); M21-1, Part VI, 11.38(b)(2) 
(October 28, 1998).  

In this case, a review of the record shows that although the 
RO advised the appellant of general evidentiary requirements 
in June 1998, the RO has not advised the appellant that the 
claimed assault must be verified, or informed her as to the 
types of evidence which may be probative of her claim, as 
indicated in the aforementioned provisions of M21-1 and 
Patton.  However, given the Board's determination that the 
evidence does not show that the appellant has PTSD, the Board 
finds that any failure by the RO to advise the appellant of 
the types of evidence which may be probative of a personal 
assault under M21-1 and Patton, has not prejudiced her claim.  
See Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (error 
harmless where claimant cannot prevail as a matter of law).  

As a final matter, in April 1998, the RO denied the 
appellant's claim as not well grounded.  Although the Board 
considered and denied this appeal on a ground different from 
that of the RO, the appellant has not been prejudiced by the 
decision.  The Board has determined that the rules and 
regulations for well-grounded claims are not applicable in 
this case, and the appellant and her representative have 
consistently argued the merits of her claim.  Additionally, 
in June 1998, the RO sent the appellant a statement of the 
case (SOC) which included the law as set forth in 38 U.S.C.A. 
§ 5107 and 38 C.F.R. § 3.304.  The appellant was therefore 
notified of the basic requirements for a claim of service 
connection.  Accordingly, the Board finds that the appellant 
has not been prejudiced by any lack of notification in the 
SOC as to the applicable laws, and that she was afforded an 
opportunity to submit evidence and argument with regard to 
the applicable law.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

